UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-1619


In re:   DAVID LEE SMITH,

                      Petitioner.



                 On Petition for Writ of Mandamus.
                       (No. 5:15-hc-02128-D)


Submitted:   September 13, 2016           Decided: September 16, 2016


Before TRAXLER, AGEE, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


David Lee Smith, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      David Lee Smith petitions for a writ of mandamus seeking an

order     directing     the    district      court    to    enter        an    order

resentencing him on his state sentence to time served, directing

the United States Attorney to file a motion, and for his warden

to   immediately    release    him.     We    conclude     that    Smith      is   not

entitled to mandamus relief.

      Mandamus relief is a drastic remedy and should be used only

in extraordinary circumstances.             Kerr v. U.S. Dist. Court, 426
U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d 509,

516-17 (4th Cir. 2003).          Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought.

In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir.

1988).

      Mandamus may not be used as a substitute for appeal.                     In re

Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).                           To

the extent Smith seeks an order directing state officials to

act, this court does not have jurisdiction to grant mandamus

relief    against   state     officials,     Gurley   v.   Superior      Court      of

Mecklenburg Cty., 411 F.2d 586, 587 (4th Cir. 1969), and does

not have jurisdiction to review final state court orders, Dist.

of   Columbia   Court   of    Appeals   v.    Feldman,     460 U.S. 462,      482

(1983).



                                        2
     The    relief   sought   by   Smith      is   not    available     by    way   of

mandamus.      Accordingly,     we     deny    the      petition    for      writ   of

mandamus and supplemental petitions.                 We grant permission to

proceed in forma pauperis and deny Smith’s motion for bail.                         We

dispense    with     oral   argument     because         the    facts   and     legal

contentions    are   adequately      presented     in     the   materials      before

this court and argument would not aid the decisional process.



                                                                   PETITION DENIED




                                        3